 1                                  UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3
     IN RE: M. LANI ESTEBAN-TRINIDAD,                     )
 4
     ATTORNEY AT LAW, BAR NO. 6967                        )
 5                                                        )                 Case No.: 2:19-ms-00064
                                                          )
 6                                                        )            ORDER OF SUSPENSION
                                                          )
 7                                                        )
                                                          )
 8
                                                          )
 9

10          On July 29, 2019, this Court entered an Order to Show Cause, mailed via certified mail with a

11   Certified Mail Return Receipt date of delivery of July 30, 2019. The Order to Show Cause provided

12   Ms. Esteban-Trinidad with 30 days to respond with reasons why she should not be suspended from the

13   practice of law in this Court. No response has been received from Ms. Esteban-Trinidad. Failure to

14   respond within 30 days warrants an Order of Suspension. See LR IA 11-7.

15          It is therefore ordered that M. Lani Esteban-Trinidad, Bar No. 6967, is hereby suspended from

16   practice in United States District Court for the District of Nevada.

17          DATED THIS 6th day of September 2019.

18

19                                                     __________________________________
                                                       Miranda M. Du, Chief Judge
20
                                                       United States District Court
21

22

23

24

25




                                                    Page 1 of 2
 1                                       CERTIFICATE OF SERVICE
 2          Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of United
 3   States District Court, and that on this 6th day of September, 2019, I caused to be served a true and
 4
     correct copy of the foregoing Order of Suspension to the following parties via Certified Mail, Return
 5
     Receipt Requested via the United States Postal Service, in a sealed envelope, postage prepaid, to the
 6
     following:
 7
                    M. Lani Esteban-Trinidad
 8                  7251 West Lake Mead Blvd., Suite 300
                    Las Vegas, NV 89128
 9
            Certified Mail No.: 7019 0700 0001 7574 6093
10

11
                                   /s/ Lorena Q.
12                                 Deputy Clerk
                                   United States District Court,
13                                 District of Nevada
14

15

16

17

18

19

20

21

22

23

24

25




                                                    Page 2 of 2
